2004 WI 73
In the Matter of Disciplinary Proceedings Against Eric A. Stearn, Attorney at Law:
Office of Lawyer Regulation, Complainant,
v.
Eric A. Stearn, Respondent.
No. 04-1183-D.
Supreme Court of Wisconsin.
Opinion Filed: June 8, 2004.
The Court entered the following order on this date:
Attorney Eric A. Stearn has filed a petition for consensual license revocation under SCR 22.19. Attorney Stearn's Wisconsin law license was suspended on November 7, 2003 based on criminal convictions for homicide by intoxicated use of a vehicle and causing great bodily harm by intoxicated use of a vehicle. He is currently serving a 12-year prison sentence.
Attorney Stearn is currently the subject of an Officer of Lawyer Regulation (OLR) misconduct investigation. Attorney Stearn submits under SCR 22.19(2) that he cannot successfully defend against the misconduct allegations, which include the OLR's assertion that Stearn's convictions establish conduct that reflects adversely on Stearn's honesty, trustworthiness or fitness as a lawyer in other respects, contrary to SCR 20:8.4(b).
The OLR supports Attorney Stearn's petition for consensual license revocation.
IT IS ORDERED that the petition for consensual license revocation is granted.
IT IS FURTHER ORDERED that the license of Eric A. Stearn to practice law in Wisconsin is revoked effective the date of this order.
IT IS FURTHER ORDERED that Eric A. Stearn shall comply with the requirements of SCR 22.26 relating to activities following revocation.